Case 2:20-cv-11890-DPH-PTM ECF No. 9, PageID.140 Filed 11/23/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DAVARIO TERRELL LIPSEY,

      Petitioner,                      Case No. 2:20-CV-11890
                                       HONORABLE DENISE PAGE HOOD
v.

LES PARISH,

     Respondent.
_______________________________/

       OPINION AND ORDER: (1) DENYING THE MOTION FOR AN
   EVIDENTIARY HEARING (ECF No. 2), (2) GRANTING MOTION TO
 AMEND THE PETITION FOR A WRIT OF HABEAS CORPUS (ECF No.
7), (3) GRANTING PETITIONER AN EXTENSION OF TIME TO FILE AN
     AMENDED HABEAS PETITION, (4) GRANTING RESPONDENT’S
MOTION FOR AN EXTENSION OF TIME (ECF No. 6), AND (5) SETTING
         A DEADLINE FOR RESPONDENT TO FILE AN ANSWER

      Petitioner filed a petition for a writ of habeas corpus. Respondent was ordered

to file an answer by September 30, 2020. Petitioner also filed pro se motion for an

evidentiary hearing.

      Petitioner has now retained counsel, who has filed a motion to file an amended

habeas petition. Respondent filed a motion for an extension of time to file an answer.

The motions are GRANTED. Petitioner is GRANTED a ninety day extension of

time to file an amended habeas petition. The Court sets a deadline for respondent to

file an answer. The motion for an evidentiary hearing is DENIED WITHOUT

PREJUDICE.
                                          1
Case 2:20-cv-11890-DPH-PTM ECF No. 9, PageID.141 Filed 11/23/20 Page 2 of 5




      Petitioner filed a pro se motion for an evidentiary hearing.

      If a habeas petition is not dismissed at a previous stage in the proceeding, the

judge, after the answer and the transcript and record of state court proceedings are

filed, shall, upon a review of those proceedings and of the expanded record, if any,

determine whether an evidentiary hearing is required.           If it appears that an

evidentiary hearing is not required, the judge shall make such disposition of the

petition as justice shall require. 28 U.S.C. foll. § 2254, Rule 8(a); Hence v. Smith, 49

F. Supp. 2d 547, 549 (E.D. Mich. 1999)(Gadola, J.).

      When deciding whether to grant an evidentiary hearing, a federal court must

consider whether such a hearing could enable the habeas petitioner to prove the

petition’s factual allegations, which, if true, would entitle the petitioner to federal

habeas relief on his claim or claims. Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

“[B]ecause the deferential standards prescribed by § 2254 control whether to grant

habeas relief, a federal court must take into account those standards in deciding

whether an evidentiary hearing is appropriate.” Id. If the record refutes the habeas

petitioner’s factual allegations or otherwise precludes habeas relief, a district court

is not required to hold an evidentiary hearing. Id. A habeas petitioner is not entitled

to an evidentiary hearing on his claims if they lack merit. See Stanford v. Parker,

266 F.3d 442, 459-60 (6th Cir. 2001). Under the provisions of the Antiterrorism and

Effective Death Penalty Act (AEDPA), evidentiary hearings are not mandatory in


                                           2
Case 2:20-cv-11890-DPH-PTM ECF No. 9, PageID.142 Filed 11/23/20 Page 3 of 5




habeas cases. See Vroman v. Brigano, 346 F.3d 598, 606 (6th Cir. 2003). An

evidentiary hearing may be held only when the habeas petition “alleges sufficient

grounds for release, relevant facts are in dispute, and the state courts did not hold a

full and fair evidentiary hearing.” Sawyer v. Hofbauer, 299 F.3d 605, 610 (6th Cir.

2002). An evidentiary hearing is not required where the record is complete or if the

petition raises only legal claims that can be resolved without the taking of additional

evidence. Ellis v. Lynaugh, 873 F.2d 830, 840 (5th Cir. 1989); United States v.

Sanders, 3 F. Supp. 2d 554, 560 (M.D. Pa. 1998).

      The motion for an evidentiary hearing will be denied without prejudice

because the Court has not yet received an answer or the state court record from

respondent. Without these materials, the Court is unable to determine whether an

evidentiary hearing on petitioner’s claims is needed. Following receipt of these

materials, the Court will then determine whether an evidentiary hearing is necessary

to resolve petitioner’s claims.

      The Court permits petitioner to amend his habeas petition. Petitioner’s

proposed amended habeas petition should be granted because it may advance claims

that may have arguable merit. See e.g. Braden v. United States, 817 F.3d 926, 930

(6th Cir. 2016). Additionally, because petitioner has filed this motion to amend the

petition before respondent filed an answer to the original petition, the motion to

amend should be granted. See Anderson v. U.S., 39 F. App’x 132, 136 (6th Cir.


                                          3
Case 2:20-cv-11890-DPH-PTM ECF No. 9, PageID.143 Filed 11/23/20 Page 4 of 5




2002). A federal district court has the power to grant an extension of time to a habeas

petitioner to file an amended habeas petition. See e.g. Hill v. Mitchell, 30 F. Supp.

2d 997, 998 (S.D. Ohio. 1998). The Court grants petitioner ninety days from the

date of this order to file an amended habeas petition. If petitioner fails to file an

amended petition by that date, the Court will adjudicate petitioner’s claims based on

the pleadings already filed in this case.

      The motion for an extension of time to file an answer is granted. Respondent

shall have sixty days from the date that the amended petition is filed, or the date that

the period for filing the amended petition has expired, whichever is later, to file an

answer in this case. See Stewart v. Angelone, 186 186 F.R.D. 342, 344 (E.D. Va.

1999); Rules Governing § 2254 Cases, Rule 4.



      IT IS ORDERED THAT:

      (1) The motion for an evidentiary hearing (ECF No. 2) is DENIED.

      (2) The motion to amend the petition (ECF No. 7) is GRANTED.

      (3) Petitioner’s counsel has ninety (90) days from the date of this order to file
         an amended habeas petition.

      (4) Respondent’s motion for an extension of time (ECF No. 6) is GRANTED.
          Respondent has sixty (60) days from the date that the amended habeas
          petition is filed or the date that the period for filing the amended petition
          has expired, whichever is later, to file an answer in this case.



                                            4
Case 2:20-cv-11890-DPH-PTM ECF No. 9, PageID.144 Filed 11/23/20 Page 5 of 5




     (5) Petitioner has forty five (45) days following the filing of the answer to file
         a reply brief.

     Dated: November 23, 2020                 s/Denise Page Hood
                                              Chief Judge, United States District




                                          5
